Citation Nr: 1033005	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  07-15 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for posttraumatic arthritis of 
the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran had qualifying active duty service from December 1941 
to January 1943, and from May 1945 to March 1946.  He was a 
Prisoner of War (POW) of the Japanese from April 1942 to January 
1943.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2009 rating decision by the Manila, 
Republic of the Philippines, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA), which denied service 
connection for posttraumatic arthritis of the right knee.  

This issue was the subject of a May 2010 Board remand, when the 
RO was directed to issue a statement of the case following a 
timely notice of disagreement.  The Veteran has now perfected his 
appeal.  In doing so, the Veteran continued to address claims 
that his combined 80 percent disability evaluation was incorrect 
and effective from too late a date.   These claims were denied in 
September 2009 and May 2010 Board decisions, and there are no 
active appeals other than that listed above.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDING OF FACT

Currently diagnosed right knee arthritis is presumed to be 
related to trauma sustained a s POW.


CONCLUSION OF LAW

The criteria for service connection of right knee arthritis have 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In 
this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.  

II.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d); 
see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred in 
service, if they become manifest to a degree of ten percent or 
more within the applicable presumptive period.  Arthritis is a 
listed chronic disease for purposes of presumptive service 
connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).  The applicable presumptive period is one 
year following separation from service.  38 C.F.R. § 3.307(a)(3).  
Further, former POWs are entitled to a presumption of service 
connection if certain diseases are diagnosed at any time 
following military service; the listed conditions include 
posttraumatic osteoarthritis.  38 U.S.C.A. § 1112(b); 38 C.F.R. 
§§ 3.307(a)(5), 3.309(c).  Degenerative arthritis is not a listed 
presumptive condition for former POWs.

To establish service connection, there must be a competent 
diagnosis of a current disability; medical or, in certain cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  This may include some medical 
matters, such as describing symptoms or relating a 
contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the claimant.

In connection with claims filed in the 1950's and 1960's, the 
Veteran reported suffering "torture" at the hands of his 
Japanese captors.  An affidavit from another prisoner described 
at least two generalized beatings sustained by the Veteran while 
a part of work crews.  Further, although the Veteran was not 
specifically claiming a right knee disability, he would refer to 
right knee pain during and immediately after his captivity.

At a May 1990 VA POW protocol examination, the Veteran reported 
that due to "inhumane treatment when he was a [POW], he 
suffered...pains in the...knees."

Local Municipal Health Officers have certified that the Veteran 
has been treated for "posttraumatic osteoarthritis" of the 
right knee; no rationale for the characterization of the joint 
disease was provided.

The Veteran has twice denied specific trauma of the right knee to 
VA examiners, in 2005 and 2009; they diagnosed degenerative 
arthritis of multiple joints, including the knees.

Other private treating doctors refer to a diagnosis of 
osteoarthritis, without specifying the joint or characterizing 
the disease as posttraumatic or degenerative.

The Veteran's denials of specific right knee trauma do not 
directly contradict the accounts of generalized beatings and 
torture.  It is possible, considering the allegations in a light 
most favorable to the Veteran, that he was struck in the leg and 
knee without immediately experiencing acute problems, leading him 
to deny a specific injury.  The accounts of beatings indicate 
that such may very well have been the case, and the Veteran also 
states that "inhumane treatment" caused knee pain.  Resolving 
all reasonable doubt in favor of the Veteran, the Board finds 
that while a POW, the Veteran was beaten and struck on the right 
knee.

While three VA examiners, in 1990, 2005 and 2009, diagnose 
degenerative arthritis, two of those doctors did not consider the 
impact of beatings or torture on the joint.  The treating private 
doctors have opined the disease is posttraumatic.  The private 
doctor opinions outweigh the single remaining VA opinion that the 
disease is degenerative.  The Veteran is properly diagnosed with 
posttraumatic arthritis of the right knee.  

As the Veteran has been diagnosed with a listed presumptive 
condition for former POWs, the presumption of service connection 
is applied.  No doctor has specifically opined that the current 
right knee disability is not in fact related to service or to the 
Veteran's POW experience, and hence the presumption is not 
rebutted.

Accordingly, service connection for posttraumatic arthritis of 
the right knee is warranted.


ORDER

Service connection for posttraumatic arthritis of the right knee 
is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


